                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              E-mail: tasca@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant Cashnet USA
                                                                                                                         6

                                                                                                                         7

                                                                                                                         8                            UNITED STATES DISTRICT COURT
                                                                                                                         9                                       DISTRICT OF NEVADA
                                                                                                                         10    LOREN K. MAURINA,                           CASE NO. 2:19-cv-00688-APG-CWH
                                                                                                                         11                         Plaintiff,
                                                                                                                         12     v.                                         STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                           EXTEND TIME FOR CASHNET USA
                                                                                                                         13    CASHNET USA,                                TO RESPOND TO PLAINTIFF’S
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                           COMPLAINT
                                                                                                                         14                         Defendant.
                                                                                                                         15                                                (Second Request)
                                                                                                                         16          Cashnet USA, (“Cashnet”) and Plaintiff Loren K. Maurina (“Plaintiff”)

                                                                                                                         17   previously stipulated that that Cashnet had up to and including July 8, 2019 to

                                                                                                                         18   respond to Plaintiff’s Complaint. This Court Granted that Stipulation.

                                                                                                                         19          Cashnet and Plaintiff agree that Cashnet has up to and including July 22, 2019

                                                                                                                         20   to respond to Plaintiff’s Complaint, to provide time for the parties to continue to

                                                                                                                         21   investigate Plaintiff’s allegations and discuss potential resolution and, if needed, for

                                                                                                                         22   Cashnet to prepare a response.

                                                                                                                         23   ///

                                                                                                                         24

                                                                                                                         25   ///

                                                                                                                         26

                                                                                                                         27   ///

                                                                                                                         28
                                                                                                                         1          This is the second request for an extension, and it is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3          DATED this 8th day of July, 2019
                                                                                                                         4     BALLARD SPAHR LLP                            HAINES & KRIEGER, LLC
                                                                                                                         5
                                                                                                                               By: /s/ Joel E. Tasca                        By: /s/ David H. Krieger
                                                                                                                         6     Joel E. Tasca, Esq.                          David H. Krieger, Esq.
                                                                                                                               Nevada Bar No. 14124                         Nevada Bar No. 9086
                                                                                                                         7     1980 Festival Plaza Drive, Suite 900         8985 S. Eastern Ave., Suite 350
                                                                                                                               Las Vegas, Nevada 89135                      Las Vegas, Nevada 89123
                                                                                                                         8
                                                                                                                               Defendant Cashnet USA                        Attorneys for Plaintiff
                                                                                                                         9

                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                      ORDER
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         14

                                                                                                                         15

                                                                                                                         16                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                                         17                                                       July 11, 2019
                                                                                                                                                                      DATED:
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                        2
